Name: Council Regulation (EEC) No 1463/84 of 24 May 1984 on the organization of surveys on the structure of agricultural holdings for 1985 and for 1987
 Type: Regulation
 Subject Matter: economic analysis;  farming systems;  agricultural structures and production
 Date Published: nan

 29 . 5 . 84 Official Journal of the European Communities No L 142/3 COUNCIL REGULATION (EEC) No 1463/84 of 24 May 1984 on the organization of surveys on the structure of agricultural holdings for 1985 and for 1987 HAS ADOPTED THIS REGULATION : Article 1 Member States shall , as part of the programme of Community statistical surveys, carry out surveys on the structure of the agricultural holdings in their territories (hereinafter referred to as 'the surveys') covering the crop year corresponding to the crop to be harvested in 1985 and 1987 respectively. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas trends in the structure of agricultural holdings are an important factor in determining the development of the common agricultural policy ; whereas implementation of the programme of Community statistical surveys providing for a series of surveys on the structure of agricultural holdings should continue in 1985 and 1987, the most recent of such surveys having been conducted pursuant to Regula ­ tions (EEC) No 218/78 0 and (EEC) No 449/82 (4); Whereas such trends cannot be examined at Commu ­ nity level unless comparable data are available for all of the Member States ; whereas it is therefore necessary to continue previous harmonization efforts ; Whereas it is necessary to achieve the stated aims while reducing as far as possible the burden of work on the Member States and the Commission ; Whereas, with minor changes, the characteristics and definitions laid down by Regulation (EEC) No 449/82 and Decision 83/46 1 /EEC 0 and the Community outline of the schedule of tables, the standard code and the detailed rules for the transcription onto magnetic tape of the data, laid down in Decision 83/460/EEC (6), should be retained ; Whereas the coordinating role carried out by the Statistical Office of the European Communities is necessary to ensure uniform analysis of the results obtained and to meet the Community requirements for information in the field in question ; Whereas, in order to facilitate the implementation of the provisions of this Regulation , close cooperation between the Member States and the Commission should continue, in particular via the Standing Committee for Agricultural Statistics set up by Deci ­ sion 72/279/EEC 0, Article 2 The surveys shall be conducted in one or more stages by means of exhaustive enquiries or random sample surveys between 1 December 1984 and 1 March 1986 and between 1 December 1986 and 1 March 1988 respectively. Article 3 For the purposes of applying this Regulation : (a) 'agricultural holding' shall mean a single unit, both technically and economically, which has a single management and which produces agricultural products ; (b) 'agricultural area utilized for farming' shall mean the total area taken up by arable land, permanent pasture and meadow, land used for permanent crops and kitchen gardens. Article 4 The surveys shall cover : (a) agricultural holdings where the agricultural area utilized for farming is one hectare or more ; (b) agricultural holdings where the agricultural area utilized for farming is less than one hectare, if they produce a certain proportion for sale or if their production unit exceeds certain physical units . Article 5 (') OJ No C 60, 2. 3 . 1984, p. 4. (2) OJ No C 117, 30 . 4. 1984, p . 161 . 1 . In the case of combined crops, the agricultural area utilized for farming shall be allocated between the various crops in proportion to the amount of land the latter take up. 2. The area used for secondary successive crops shall be recorded separately from the area used for farming. (3) OJ No L 35, 4. 2 . 1978 , p. 1 . (4 OJ No L 59, 2. 3 . 1982, p. 1 . 0 OJ No L 251 , 12. 9 . 1983 , p . 100 . (6) OJ No L 251 , 12. 9 . 1983, p. 24. 0 OJ No L 179, 7 . 8 . 1972, p. 1 . No L 142/4 Official Journal of the European Communities 29. 5. 84 Article 6 1 . Member States shall take the necessary steps to ensure that the information collected relates to the characteristics listed in the Annex. The definitions relating to these characteristics shall be those laid down in Decision 83/461 /EEC, and any changes shall be adopted in accordance with the procedure laid down in Article 12 of this Regulation . 2. Where, for the purpose of applying the Commu ­ nity typology for agricultural holdings in certain Member States , standard gross margins have been established relating to subdivisions of certain charac ­ teristics listed in the Annex, the Member States concerned shall collect all information necessary to permit the application of these standard gross margins . (e) subsequent to control and correction, where appro ­ priate, of the tabular results, submit the magnetic tapes referred to in (d) to the Statistical Office of the European Communities in one or more stages at the latest by 1 March 1987 or 1 March 1989 respectively. If, by the deadline set out above, a Member State cannot submit all tabular results, the Member State concerned shall notify the Commis ­ sion. After bilateral contacts between the Commission and the Member State concerned, new deadlines for submitting the results shall be set ; where the delay is considerable, the Commission shall set a new deadline in accordance with Article 12 ; (f) furnish the Commission , as necessary, with any information it may request from them concerning the performance of their tasks under this Regula ­ tion . Article 7 Member States conducting sample surveys shall as far as possible take the necessary steps to achieve for the needs of the communities results that are as reliable as possible at the various levels of aggregation required by Article 8 (b) and (c). Article 9 The results referred to in Article 8 (b) and (c) and in Article 11 shall be communicated to the Statistical Office of the European Communities in such a form that the holdings concerned cannot be identified. Article 10 The Commission shall be responsible for : (a) having the data provided for in Article 8 (d) aggre ­ gated to Community level by the Statistical Office of the European Communities ; (b) dissemination of the results of the surveys in consultation with Member States. This shall take place within six months following the delivery of definitive results from all Member States. Article 8 For the purposes of the surveys, Member States shall : (a) devise questionnaires appropriate to the collection of the information provided for in Article 6 ; (b) subsequent to checking and correction, where appropriate, of the information collected, set out the results of each survey at national and regional levels in the form of tables drawn up in accordance with a Community outline . The schedule for these tables shall be drawn up in accordance with the procedure laid down in Article 1 2 ; (c) with the excpetion of the Netherlands, give the results of each survey in tabular form broken down by 'less-favoured agricultural areas' within the meaning of Article 3 of Directive 75/268/EEC ('), and by 'mountain areas' within the meaning of paragraph 3 of that Article. The Commission shall determine jointly with the Member State concerned, groupings of these areas ; (d) transcribe the tabular results referred to in (b) and (c) onto magnetic tape using a standard method for all Member States . The standard method and detailed rules for transcription of results shall be drawn up in accordance with the procedure laid down in Article 1 2 : Article 11 1 . Further tables or geographic levels may, for the needs of the communities, subject to an acceptable level of statistical reliability, be added to the schedule referred to in Article 8 in accordance with the procedure laid down in Article 1 2 ; in such cases the cost to the Member States shall be taken into con ­ sideration . 2 . If the Commission undertakes further studies, the Member States shall , as necessary and as far as possible, provide the information requested by the Commission . This shall be done by joint agreement between the Commission and the Member State concerned, subject, in particular, to the necessary guarantee of statistical confidentiality.(') OJ No L 128 , 19 . 5 . 1975, p. 1 . 29 . 5 . 84 Official Journal of the European Communities No L 142/5 Article 12 1 . Where the procedure laid down in this Article is invoked, the matter shall be referred to the Standing Committee for Agricultural Statistics (hereinafter referred to as 'the Committee') by its chairman, either on his own initiative or at the request of the represen ­ tative of a Member State. 2. The Commission representative shall submit to the Committee a draft of the measures to be taken . The Committee shall give its opinion on that draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be delivered by a majority of 45 votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote . 3 . The Commission shall adopt measures which shall take immediate effect. However, if these measures are not in accordance with the Committee's opinion, the Commission shall submit them forthwith to the Council ; in this case, the Commission may defer application of the measures it has adopted for not more than one month from the date of their submission to the Council . The Council , acting by a qualified majority, may take a different decision within one month. Article 13 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1984. For the Council The President G. LENGAGNE No L 142/6 Official Journal of the European Communities 29 . 5. 84 ANNEX LIST OF CHARACTERISTICS A. Geographical situation of the holding 01 Region 02 Less-favoured area yes/no (a) Mountain area yes/no B. Legal personality and management of the holding (on the day of the survey) 01 Is the legal and economic responsibility of the holding assumed by a natural person ? yes/no 02 If yes, is this person (the holder) also the manager ? yes/no C. Type of tenure (in relation to the holder) Agricultural area utilized : ha/a 01 for owner farming 02 for tenant farming 03 for share farming or other modes D. Arable land Cereals for the production of grain (including seed) : 01 Common wheat and spelt 02 Durum wheat 03 Rye 04 Barley 05 Oats 06 Grain maize 07 Rice 08 Other cereals 09 Dried vegetables including seed and mixtures of cereals and dried vegetables) 10 Potatoes (including early potatoes and seed potatoes) 11 Sugar beet (excluding seeds) 12 Forage roots and tubers excluding seeds 13 Industrial plants (including seeds for herbaceous oil-seed plants ; excluding seeds for fibre plants, hops, tobacco and other industrial plants) of which : (a) tobacco (b) hops (') (c) cotton (2) (d) other oil-seed and fibre plants and other industrial plants : (i) other oil-seed and fibre plants (3) (ii) other industrial plants (3) (') Optional for Greece . (2) Optional except for Greece. (3) Optional . 29 . 5 . 84 Official Journal of the European Communities No L 142/7 ha/a Fresh vegetables, melons, strawberries : 14  outdoor, of which : (a) open held (b) market gardening 15  under glass Flowers and ornamental plants (excluding nurseries) : 16  outdoor 17  under glass 1 8 Forage plants : (a) temporary grass (b) other 19 Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oil-seed plants) 20 Other arable land crops 21 Fallow land E. Kitchen gardens F. Permanent pasture and meadow (') 01 Pasture and meadow, excluding rough grazings 02 Rough grazings G. Permanent crops 01 Fruit and berry plantations : (a) fresh fruit, including berries (2) (b) nuts (2) 02 Citrus plantations 03 Olive plantations 04 Vineyards, of which normally producing : (a) quality wine (b) other wines (c) table grapes (d) raisins (2) 05 Nummers 06 Other permanent crops 07 Permanent crops under glass (3) H. Other land 01 Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rota ­ tion system) (') Italy and Greece may merge heading 01 with heading 02. (2) Optional except for Greece. (3) Optional for Greece . No L 142/8 Official Journal of the European Communities 29 . 5 . 84 ha/a 02 Wooded area : (a) non-commercial (') (b) commercial (') and/or : (c) deciduous (') (d) coniferous (') (e) mixed (') 03 Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc . (2) I. Successive cropping, mushrooms, irrigation, greenhouses 01 Successive secondary non-fodder crops (excluding market-garden crops and crops under glass) (3) 02 Mushrooms (4) 03 Irrigated area (4) 04 Ground area covered by greenhouses in use (4) J. Livestock (on date to be fixed) Number of head 0 1 Equidae (*) Bovine animals : 02 Under one year old : (a) male (') (b) female (') One year or over but under two years old : 03 Male animals 04 Female animals Two years old and over : 05 Male animals 06 Heifers 07 Dairy cows 08 Other cows Sheep and goats : 09 Sheep (all ages) : (a) ewes (b) other sheep 1 0 Goats (all ages) (6) : (a) breeding females Q (b) other goats f) (') Optional . (2) The United Kingdom and Ireland may merge heading 03 with heading 01 . (3) In Member States where the area covered by this heading is substantial, it may be subdivided into several crops . (4) Optional for the Federal Republic of Germany. (^ Optional for the United Kingdom. (6) Optional for the Federal Republic of Germany, Ireland and the United Kingdom. F) Optional except for Greece . 29 . 5 . 84 Official Journal of the European Communities No L 142/9 Pigs Number of head 11 Piglets having a live weight of under 20 kilograms 12. Breeding sows weighing 50 kilograms and over 13 Other pigs Poultry : 14 Broilers 15 Laying hens 16 Other poultry (ducks, turkeys, geese, guinea-fowl) 17 Rabbits , breeding females (') Number of hives 18 Bees (') 19 Other livestock (') L. Farm labour force (in the 12 months preceding the day of the survey) yes/no Farm work for holding (2) as % of annual time worked by a full-time farm worker 01 (a) Holder 02 Spouse carrying out farm work on the holding 03 Other members of holders' family 04 Non-family labour regularly employed &gt; 0  &lt; 25 25  &lt; 50 50  &lt; 75 Number of persons 75  &lt; 100 100 &lt; 24 25 34 35 44 45 54 55 64 65 and over 01 (b) Age of holder (years)  tick : 01 (c) Sex of holder  tick : Male Female Non-family labour employed on a non-regular basis : 05 -I- 06 Number of equivalent full-time working days during the 1 2 months preceding the day of the survey : (') Optional . (2) Apart from housework. No L 142/ 10 Official Journal of the European Communities 29. 5. 84 07 Does the holder have any other gainful activity : as his/her major occupation ? Tick as appropriate as a subsidiary occupation ? 08 Does the holders spouse, carrying out farm work for the holding, have any other gainful activity (') : as his/her major occupation ? Tick as appropriate as a subsidiary occupation ? 09 Does any other member of the holders family engaged in the farmwork of the holding have any other gainful activity (') (2) : as his/her major occupation ? Insert number of persons as a subsidiary occupation ? 10 Total number of equivalent full-time working days of farm work, not included under L 01 to L 06, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees) (3). Insert number of equivalent full-time working days during the 12 months preceding the day of the survey (4) (5). (') Optional for the Netherlands subject to an overall estimate for this characteristic being provided. (2) Optional for Denmark. (3) Optional for the Federal Republic of Germany and Greece . (4) Optional for Member States which are able to provide an overall estimate for this characteristic at national level . f5) The United Kingdom is authorized to submit this information in equivalent working weeks .